Citation Nr: 0110170	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-06 114	)	DATE
	)
	)

On Appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
basal and squamous cell carcinoma as a result of exposure to 
ionizing radiation and, if so, whether all of the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
September 1949 and from October 1949 to March 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Denver, Colorado Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for basal cell carcinoma as a result of exposure 
to ionizing radiation. 

Although the RO adjudicated the issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for service connection.


FINDINGS OF FACT

1.  In September 1994, the St. Petersburg, Florida RO denied 
entitlement to service connection for the residuals of 
radiation exposure, including basal and squamous carcinoma.  
The veteran was notified of that decision and of his 
appellate rights in October 1994; however, he did not appeal.

2.  The evidence submitted since the September 1994 rating 
decision is essentially cumulative of evidence previously 
considered and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The September 1994 rating decision that denied 
entitlement to service connection for the residuals of 
radiation exposure, including basal and squamous carcinoma, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (2000).

2.  Evidence submitted since the September 1994 rating 
decision in support of the veteran's application to reopen 
the claim for entitlement to service connection for basal and 
squamous cell carcinoma as a result of exposure to ionizing 
radiation is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
Evidence of Record Prior to September 1994

Service medical records are negative for complaint or 
treatment related to radiation exposure or skin disorders.  
Examination in June 1953 and September 1955 revealed normal 
clinical skin evaluations.

In August 1983 the veteran requested entitlement to service 
connection for skin cancer as a result of radiation exposure 
during active service.  

VA medical records dated in August 1983 noted the veteran 
reported he was exposed to radiation during atomic bomb 
testing and that he had received treatment for approximately 
40 to 50 skin cancers.  The examiner noted 3 basal cell 
carcinoma to the neck were treated.  No opinion as to 
etiology was provided.

In August 1983 the VA received a report demonstrating that 
the veteran participated in Operation GREENHOUSE from April 
to May 1951 and was assigned to the biomedical unit.  It was 
noted that the veteran had a total recorded exposure of 5.730 
REM GAMMA.

In September 1983, the veteran's claim seeking entitlement to 
service connection for basal cell carcinoma was denied.  

In an October 1983 statement in support of his claim the 
veteran reported that during service he had worked with 
animals used for medical research during bomb testing.  He 
stated he had experienced various medical problems since then 
including the detection of skin cancers approximately 15 
years earlier.  He also submitted service department 
correspondence dated in October 1983 which included a portion 
of a report prepared by the Defense Nuclear Agency (DNA).  

At a personal hearing in March 1984 the veteran provided 
testimony about his experiences during bomb testing and 
treatment he had received for skin cancer after service.  He 
also submitted private medical records dated from August 1983 
to February 1984 demonstrating treatment for basal cell 
carcinomas, a copy of a history of the biomedical unit during 
Operation GREENHOUSE, and 2 newsletters from the National 
Association of Atomic Veterans.  

In February 1984, the VA received service department 
correspondence verifying that the veteran was assigned to the 
biomedical unit during Operation GREENHOUSE in 1951.  It was 
noted that a search of dosimetry data and service medical 
records revealed a cumulative dose of 5.730 rem gamma 
(recorded film badge dose of 1.740 rem gamma and an assigned 
fallout dose of 3.990 rem gamma).  

In October 1984, the VA received private medical 
correspondence from Dr. C.W.H. noting the veteran reported a 
history of radiation exposure during bomb testing and severe 
sunburn on multiple occasions during active service.  The 
physician stated, in essence, that it was impossible to 
determine whether the veteran's basal and squamous cell 
carcinomas had been due to radiation exposure or ultraviolet 
light.

VA medical records dated in January 1986 show the veteran was 
treated for actinic keratosis to the forehead, hands, 
forearms, and back.  No opinion as to etiology was provided.

In June 1986, the Board denied entitlement to service 
connection for the residuals of radiation exposure, including 
basal cell and squamous cell carcinomas of the skin and 
claimed radiation dermatitis.  

In February 1994, the VA received private medical 
correspondence from C. B. Stoer, M. D., noting the veteran 
had been receiving treatment for skin cancers since 
October 1986.  The physician stated the veteran believed his 
skin cancers were related to his radiation exposure during 
service but that while this was a possible etiology there was 
no way to determine which skin cancers were due to radiation 
as opposed to sun exposure.  It was also noted that the 
physician had no knowledge of any skin cancers in a totally 
sun protected area.

In June 1994, the VA received DNA correspondence which 
included a total dose estimate for the veteran of 4.1 rem 
with an upper bound of 5.1 rem.  A DNA fact sheet for 
Operation GREENHOUSE and an executive summary from a National 
Academy of Sciences report addressing the accuracy of the 
radiation exposure information were provided.  The National 
Academy of Sciences report noted that their committee found 
no deficiencies in the methods used to determine the dose of 
radiation exposure.

In a September 1994 opinion VA's Chief Public Health and 
Environmental Hazards Officer noted that based upon the DNA 
dose report and information provided in a CIRRPC Science 
Panel Report and in the Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BEIR V) it was unlikely that 
the veteran's skin cancers were attributable to exposure to 
ionizing radiation in service.  It was noted that skin 
cancers were usually attributed to ionizing radiation only in 
high doses, such as several hundred rads, but that skin 
cancers may have followed doses as low as 40 rads.

In September 1994 the Under Secretary of Benefits, the 
Director of VA's Compensation and Pension Service, found that 
based upon the Under Secretary of Health's opinion and a 
review of the entire evidence of record that there was no 
reasonable possibility that the veteran's disability was the 
result of ionizing radiation exposure during active service.

In a September 1994 rating decision, the St. Petersburg, 
Florida RO denied entitlement to service connection for the 
residuals of radiation exposure, including basal cell and 
squamous cell carcinomas of the skin and claimed radiation 
dermatitis.  The veteran was notified by correspondence dated 
October 4, 1994.

Evidence Received After September 1994

In January 1998 the veteran, in essence, submitted an 
application to reopen the claim for entitlement to service 
connection for basal and squamous cell carcinoma as a result 
of exposure to ionizing radiation.  He submitted private 
medical records dated from September 1997 to December 1997, a 
copy of correspondence from a fellow serviceman requesting 
information to be included in a book about the bomb testing 
program, and a copy of Public Law 100-321 which provided a 
presumption of service connection for certain diseases 
related to radiation exposure.  

The private medical records included an October 1997 
pathology report which noted clinical impressions of basal 
cell carcinomas and possible chronic radiation dermatitis.  
However, the examiner stated that while examination revealed 
a slight decrease in pilar and sebaceous units, changes 
typically seen in late radiation dermatitis, they were 
present in non-diagnostic levels.  It was also noted that 
deep vessels and subcutis were not present which was 
considered non-diagnostic for chronic radiation dermatitis.

At his personal hearing in November 1999 the veteran provided 
testimony reiterating his experiences during bomb testing and 
described treatment he had received for skin cancer after 
service.  He also submitted into evidence private medical 
records dated from October 1986 to July 1994 demonstrating 
treatment for basal and squamous cell carcinomas without 
opinion as to etiology.


Analysis

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  In this 
case, the Board finds that the September 1998 rating 
decision, the March 1999 statement of the case, and the 
December 1999 supplemental statement of the case adequately 
notified the veteran of the evidence necessary to 
substantiate his claim and of the action to be taken by VA.

The VCAA also requires specific VA action to assist in 
developing a claim; however, the law states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.  Therefore, in light of the 
following decision, the Board finds that additional 
development in this case is not warranted and that it is not 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).

However, as noted above, on November 9, 2000, the VCAA was 
enacted which, among other things, eliminated the requirement 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  The VCAA also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In this case, in September 1994 the St. Petersburg, Florida 
RO reconsidered and denied a claim for entitlement to service 
connection for the residuals of radiation exposure, including 
basal and squamous cell carcinoma.  The St. Petersburg, 
Florida RO found the preponderance of the evidence was 
against the veteran's claim.  The veteran was notified by 
correspondence dated October 4, 1994, but did not appeal; 
therefore, the rating decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2000).

The Board notes that the evidence added to the record since 
the September 1994 rating decision includes statements and 
testimony from the veteran and private medical records 
demonstrating treatment for basal and squamous cell carcinoma 
without opinion as to etiology.  The Board finds, however, 
that the "new" evidence of record is essentially cumulative 
of evidence previously considered.  Although the October 1997 
pathology report noted a clinical impression of possible 
chronic radiation dermatitis, the examiner stated the 
specimen did not reveal evidence sufficient for a diagnosis 
of radiation dermatitis.

Based upon a review of all the evidence of record, the Board 
finds the information provided in support of the application 
to reopen the claim for service connection does not include 
"new and material" evidence.  See 38 C.F.R. § 3.156(a).  
Therefore, the claim is not reopened.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for basal and 
squamous cell carcinoma as a result of exposure to ionizing 
radiation, the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

